40 U.S. 9 (____)
15 Pet. 9
EDMUND P. GAINES, AND MIRA CLARKE, LATE WHITNEY, COMPLAINANTS,
vs.
RICHARD RELF, BEVERLY CHEW, AND OTHERS, DEFENDANTS.
Supreme Court of United States.

*12 The case was argued by Mr. Key, and Mr. Jones, for the plaintiffs; and by Mr. Coxe, for the defendant.
*13 It was not his intention to controvert the decisions of the Court; but such a case as this had not yet been decided.
Mr. Justice THOMPSON delivered the opinion of the Court.
This case comes up from the Circuit Court of the United States, for the Eastern District of Louisiana, upon a certificate of division of opinion upon the following points:
1. Does chancery practice prevail, and should it be extended to litigants in this Court, and in this cause?
2. Should or not the said order of the 9th of March, 1837, be annulled and vacated?
3. Should or not the cause be placed upon a rule docket, and the complainants be permitted to proceed according to the chancery *14 practice; and the defendants be required to answer without oyer of the documents prayed for, or a service of the bill in French, as prayed for?
This was a bill filed in the District Court of the United States, for that district, on the 28th of July, 1836, according to the course of practice in the Courts of the United States, upon the equity side of the Court; and in the course of proceeding, the district judge, on the 9th of March, 1837, entered the following order: "W.W. Whitney and wife vs. Richard Relf and others. In this case having maturely considered the prayer for oyer, and for copies of bill in French, the Court this day delivered its written opinion thereon, whereby it is ordered, adjudged, and decreed, that the application for oyer of documents, and for copies of the bill of complaint, in the manner prayed for, (in French,) be granted: and further, that all future proceedings in this case shall be in conformity with the existing practice of this Court."
At the June term of the Circuit Court, in the year 1839, a motion was made to set aside and vacate that order; and that the complainant might be permitted to proceed in the cause, according to the course of chancery practice. And upon this motion, the division of opinion upon the points above stated, arose.
These points present the same question that has been repeatedly before this Court, and received its most deliberate consideration and judgment, viz., whether the proceedings in suits in equity, in the Courts of the United States, in the district of Louisiana, are required to be according to the course of chancery practice, and in conformity to that which is adopted and established in the other states. It is not intended to go into an examination of this question as one that is new and undecided, but barely to refer to the cases which have been heretofore decided by this Court. In the case of Livingston v. Story, which came before this Court, in the year 1835, 9 Peters, 655, the Court took occasion to examine the various laws of the United States establishing and organizing the District Court in Louisiana, and to decide whether that Court had equity powers, and if so, what should be the mode of proceeding in the exercise of such powers. The various cases which had been before the Court, involving substantially the same question, in relation to the states where *15 there were no equity State Courts, or laws regulating the practice in equity causes, were referred to; and the uniform decisions of this Court have been, that there being no equity State Courts did not prevent the exercise of equity jurisdiction in the Courts of the United States. And it was accordingly decided, that the District Court of Louisiana was bound to proceed in equity causes according to the principles, rules, and usages, which belong to Courts of Equity, as contradistinguished from Courts of common law; that the acts of Congress have distinguished between remedies at common law and in equity; and that to effectuate the purposes of the legislature, the remedies in the Courts of the United States are to be at common law, or in equity, not according to the practice of the State Courts, but according to the principles of common law and equity as distinguished and defined in that country from which we derived our knowledge of those principles; subject, of course, to such alternations as Congress might think proper to make. But that no act of Congress had been passed affecting this question. That the act of Congress of 1824 could have no application to the case, because there were no Courts of Equity or state laws in Louisiana, regulating the practice in equity cases. And again, in the same case of Story v. Livingston, which came before the Court in 1839, 13 Peters, 368, one of the exceptions taken to the master's report was, that by a rule of the district Court, chancery practice had been abolished, and that such a proceeding was unknown to the practice of the Court. This Court says, no such rule appears on the record. But we think the occasion a proper one to remark, that if any such rule has been made by the District Court of Louisiana, it is in violation of those rules which the Supreme Court of the United States has passed to regulate the practice in the Courts of Equity of the United States; that those rules are as obligatory upon the Courts of the United States in Louisiana, as upon all other United States Courts; and that the only modifications or additions that can be made in them, by the Circuit or District Courts, are such as shall not be inconsistent with the rules thus prescribed: and that where such rules do not apply, the practice of the Circuit and District Courts must be regulated by the practice of the Court of Chancery in England. That parties to suits in Louisiana have a right to the benefit of these rules; nor can they be denied by any rule or order, without *16 causing delays, producing unnecessary and oppressive expenses; and in the greater number of cases, an entire denial of equitable rights. That this Court has said, upon more than one occasion, after mature deliberation, that the Courts of the United States in Louisiana possess equity powers under the constitution and laws of the United States. That if there are any laws in Louisiana directing the mode of proceeding in equity causes, they are adopted by the act of the 26th of May, 1824, and will govern the practice of the Courts of the United States. But, as has been already said, there are no such laws in Louisiana, and, of course, the act cannot apply.
And in the case Ex parte Poultney v. The City of La Fayette, 12 Peters, 474, this court said, the rules of chancery practice, in Louisiana, mean the rules prescribed by this Court for the government of the Courts of the United States, under the authority given by the act of the 8th of May, 1792.
And again; in the year 1839, in the case Ex parte Mira Clarke Whitney, 13 Peters, 404, application was made to this Court for a mandamus to compel the district judge to proceed in this case according to the course of chancery practice, upon a petition to the Court representing that he had refused so to do, but had entered an order that all further proceedings should be conformable to the provisions of the Code of Practice in Louisiana, and the acts of the legislature of that state. Upon this application, this Court again declared, that it is the duty of the Court to proceed in the suit according to the rules prescribed by the Supreme Court for proceedings in equity causes, at the February term, 1822. That the proceedings of the district judge, and the orders made by him in this cause, (the very order now in question,) were not in conformity with those rules, and with chancery practice; but that it was not a case in which a mandamus ought to issue, because the district judge was proceeding in the cause; and however irregular that proceeding might be, the appropriate redress, if any, is to be obtained by an appeal, after a final decree shall be made in the cause. That a writ of mandamus was not the appropriate remedy for any orders which may be made in a cause by a judge, in the exercise of his authority, although they may seem to bear harshly or oppressively upon the party.
*17 Such are the views which have been heretofore taken by this Court upon the questions raised by the points which have been certified in the record before us; and which leave no doubt that they must all be answered in the affirmative. These questions having been so repeatedly decided by this Court, and the grounds upon which they rest so fully stated and published in the reports, that it is unnecessary, if not unfit, now to treat this as an open question. It is matter of extreme regret, that it appears to be the settled determination of the District Judge, not to suffer chancery practice to prevail in the Circuit Court in Louisiana, in equity causes; in total disregard of the repeated decisions of this Court, and the rules of practice established by the Supreme Court to be observed in chancery cases.
This Court, as has been heretofore decided, has not the power to compel that Court to proceed according to those established rules; all that we can do is to prevent proceedings otherwise, by reversing them when brought here on appeal.
All the questions presented by the record are accordingly answered in the affirmative.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Eastern District of Louisiana, and on the points and questions on which the judges of the said Circuit Court were opposed in opinion, and which were certified to this Court for its opinion, agreeably to the act of Congress in such case made and provided; and was argued by counsel. On consideration whereof, it is the opinion of this Court, 1st. That chancery practice does prevail, and should be extended to litigants in the said Circuit Court, and in this cause. 2d. That the order of the said Court, of the date of 9th March, 1837, should be annulled and vacated. And, lastly, that this cause should be placed upon a rule docket, and the complainants be permitted to proceed according to chancery practice; and the defendants be required to answer without oyer of the documents prayed for, or a service of the bill in French, as prayed for. Whereupon it is now here ordered and decreed by this Court, that it be so certified to the said Circuit Court with directions to proceed accordingly.